IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,274-01


                 EX PARTE JOSHUA DEMELLES THOMPSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A-18,369-A IN THE 173RD DISTRICT COURT
                           FROM HENDERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

and sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his sentence is illegal because he was sentenced

for a third-degree felony when he was charged with a state jail felony.

        The trial court determined, among other things, that Applicant “should have been subject

only to a maximum of two years confinement in a state jail sentence,” and that his sentence is
                                                                                                    2

“unlawful.” Applicant is entitled to relief. Ex parte Parrott, 396 S.W.3d 531, 534 (Tex. Crim. App.

2013).

         Relief is granted. The judgment in Cause No. A-18,369 in the 173rd District Court of

Henderson County is set aside, and Applicant is remanded to the custody of the Sheriff of Henderson

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2016
Do not publish